Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to applicant’s amendments and arguments as filed on 12/28/2020. An action on claims 14, 16-19, 21-32 is included. Claims 1-13, 15, and 20 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 23-29 directed to an invention non-elected without traverse.  Accordingly, claims 23-29 have been cancelled.
The substitute specification, as filed on 12/28/2020, has been entered. The written substitute specification is amended as follows: Paragraph [0001], of the written specification is amended as follows:
[0001] 	This applications claims benefit of priority of U.S. Provisional Application Nos. 62/280,936, filed on January 20, 2016, and 62/431,818, filed on December 8, 2016, both of which are incorporated herein by reference in their entireties. This application is a divisional of U.S. Patent Application No. 15/406,003, filed on January 13, 2017, now U.S. Patent Application No. 10,309,756. 
3.  Claims 14, 16-19, 21-22, and 30-32 are allowed.
4.   Any inquiry concerning this communication or earlier communications from the examiner 	should be directed to Stephen M. Johnson whose telephone number is 571-272-6877 and whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 	Troy Chambers can be reached on 571-272-6874.  The Central FAX phone number for the 	organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a 	general nature or relating to the status of this application or proceeding should be directed to 	the receptionist whose telephone number is 800-786-9199.
While the Examiner is available via telephone to resolve administrative issues regarding a patent 	application, issues relating to patentability and/or prospective amendments may be more 	efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439               	(“Authorization for Internet Communications in a Patent Application”) authorizing permission 	for internet communication. The form is available online at 	https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for 	the record along with any other response to this action. 

			/STEPHEN JOHNSON/                                                          Primary Examiner, Art Unit 3641                                                                                                                                              				SMJ
			January 13, 2021